HENDRY, Judge.
Defendants, by this appeal, raise the propriety of the trial court’s action in granting plaintiff’s motion for summary judgment.
Appellants are the owners, mortgagee, general contractor, and tenant of a certain piece of property which was improved by the appellee, material-man, to the extent of $12,313.75, $8,160.00 of which was not paid. The improvement consisted of electrical fixtures supplied for the construction of a building on the land. When the balance due was not paid, appellee instituted the instant action to perfect a mechanics’ lien pursuant to Chapter 84, Fla.Stat., F.S.A. The trial court granted summary judgment in favor of the material-man, imposing a mechanic’s lien upon the property.
Inasmuch as Chapter 84 has been extensively revised by the most recent session of the Legislature,1 and many of the sections of that chapter which are relevant here, have been repealed, it would serve no useful purpose to consider their import in detail. Suffice it to say that the courts require substantial compliance with the requirements of the statute,2 and such has been the case here. The lower court correctly granted the mechanics’ lien on the basis of appellee’s substanial compliance with the statute, and appellants’ failure to demonstrate how appellee’s failure to strictly comply with the statute, injured appellants.
A careful examination of the record demonstrates there was no genuine issue as to any material fact. Therefore, the trial court’s finding in this regard was not error.
Accordingly the judgment appealed is affirmed.
Affirmed.

. For an excellent article dealing with the effect of the revision of the Mechanics’ Lien Law, see 37 Fla.Bar J. 1096 (1963).


. Roughan v. Rogers, 145 Fla. 421, 199 So. 572; Florida New Deal Co. v. Crane Co., 142 Fla. 471, 194 So. 865.